DAY, J.
1. An affirmance by the court of appeals of the common pleas court in refusing to grant a judgment upon special findings of fact, which are inconsistent with the general verdict, is a final order, and error lies to this court without noting an exception to the action of the court of appeals.
2. Where special findings of fact returned by a jury are clearly irreconcilable upon the record with the general verdict, it is error for the trial, court to refuse to set aside and. disregard the general verdict, in so far as such special findings are inconsistent therewith, and to give judgment accordingly.
Judgment reversed.
Marshall, CJ., Jones, Matthias, Allen, Kin-kade and Robinson, JJ., concur.